Citation Nr: 0302038	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability manifested 
by leukopenia.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service in the United States Marine 
Corps from December 1968 to October 1970 and in the United 
States Army from April 1975 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The case was transferred to the Board by the RO in Atlanta, 
Georgia.

In his March 2002 substantive appeal, the appellant asked for 
a hearing before a traveling Member of the Board.  By an 
October 2002 letter, the RO informed him of a hearing date in 
December 2002.  The appellant responded in November 2002 that 
he wanted to withdraw his request for a hearing before a 
Member of the Board and to have his appeal considered based 
on the evidence of record.  


FINDING OF FACT

Leukopenia is a laboratory finding without underlying or 
resulting disability.  


CONCLUSION OF LAW

Service connection for a disability manifested by leukopenia 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant filed the appropriate form 
seeking to establish entitlement to service connected 
compensation in August 1997.  When he later submitted 
statements seeking service connection for a disability 
manifested by leukopenia, this informal claim did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  There is no issue as to providing the 
appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
June 2000 letter informing him of the requirements for 
showing service connection.  Though this letter specifically 
referenced other claims at issue, and did not specifically 
identify a disability manifested by leukopenia as being 
considered by the RO, it nonetheless discussed the need for 
current medical evidence of a disease or injury that could be 
service connected.  In January 2001, the RO sent the 
appellant a letter discussing the requirements of the VCAA; 
this letter specifically referenced the claim at issue in 
this appeal.  The letter informed the appellant of the need 
for information or evidence as to any disease or injury 
associated with leukopenia, what evidence he should submit in 
support of his claim, and what assistance VA could provide 
him in obtaining this evidence.  In a January 2002 statement 
of the case, the RO listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant, with his October 1998 
and March 1999 statements initiating this claim, provided 
copies of service medical records and a VA Agent Orange 
Registry examination relevant to the claim.  He did not 
identify any other sources of treatment.  In his March 2000 
notice of disagreement and his March 2002 substantive appeal, 
he referred to treatment in service, as reflected in his 
service medical records.  He did not identify any other 
sources of treatment.  The service medical records are 
associated with the claims file, as are copies of VA clinical 
records prepared after the appellant separated from service.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant a VA general medical 
examination in February 1998.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

In 1997, the appellant filed a claim seeking service 
connection for a disability manifested by leukopenia.  He 
argued that he currently has leukopenia, as demonstrated by 
service and VA medical records, for which compensation should 
be granted.  He stated that he understood leukopenia was not 
an ailment in and of itself, but only a symptom of something 
else, which had not been determined.  He referred to his 
service in Vietnam and in Operations Desert Shield and Desert 
Storm, and argued that leukopenia may be related to his 
service in these conflicts.  

The service medical records included laboratory findings 
showing a low white blood cell count at various points, 
including in 1976, 1979 and 1994.  In a December 1996 
clinical record, an examiner noted a low white blood cell 
count and entered an assessment of "leukopenia chronic since 
1979 - suspect benign neutropenia - if progressive recommend 
[hematology work up]."  Examinations during service, 
including the February 1997 separation examination, did not 
identify any disease related to these laboratory findings.  

Post-service, the VA general medical examination in February 
1998 was silent as to leukopenia.  A December 1997 Agent 
Orange Registry examination, though, included a diagnosis of 
leukopenia and laboratory measurements showing a low white 
blood cell count.  The examiner noted that there was no 
lymphadenopathy or organomegaly.  In a July 1998 letter, a VA 
physician informed the appellant that leukopenia was found on 
that examination.  A July 1998 VA clinical record revealed 
that a health care professional talked with the appellant 
about the results of the examination and explained that there 
were many causes of leukopenia.  

VA clinical records in January and May 1998 for evaluation of 
leukopenia revealed that the appellant claimed to have 
learned of leukopenia during his separation examination.  
There was no sign of increased infectious risk and no 
evidence of leukemia.  VA clinical records in September 1998 
showed an assessment of stable leukopenia of an unknown 
etiology.  

Service connection may be granted for disabilities resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for a disease 
diagnosed after discharge from military service, if the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  To establish service 
connection, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West , 12 Vet. App. 341, 346 (1999); Hickson 
v. West , 12 Vet. App. 247, 253 (1999).  

The appellant asserts that findings of leukopenia are related 
to exposure to herbicide agents during his Vietnam service.  
A claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001) (codified as 
amended at 38 U.S.C.A. § 1116(f) (2002)).  The appellant's 
service personnel records indicate that he served in the 
Marine Corps and received the Vietnam Campaign and Service 
Medals, signifying his service in Vietnam.  Thus, he had 
qualifying Vietnam service, and it is presumed that he was 
exposed to an herbicide agent during that service.  If the 
evidence indicates that he has a disease listed at 38 C.F.R. 
§ 3.309(e) (2002), then that disease can be presumptively 
service connected.  See 38 U.S.C.A. § 1116(a)(1) (2002) 
("Vietnam era" begins January 9, 1962, and ends May 7, 
1975).  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(i) (2002) ("herbicide agent" is a chemical in 
an herbicide used in support of military operations in 
Vietnam during the "Vietnam era").  VA has determined that 
there is no positive association between exposure to 
herbicides and any condition not listed at 38 C.F.R. 
§ 3.309(e) (2002).  See 61 Fed. Reg. 41,446 (1996); 59 Fed. 
Reg. 341-46 (1994).  The appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  

The appellant also referred to his service in Operations 
Desert Shield and Desert Storm.  The service personnel 
records show that the appellant served in the Army during 
these operations from December 1990 to August 1991 and that 
he received the Southwest Asia Service Medal with three 
bronze service stars and the Kuwait liberation medal.  He is 
thus a Persian Gulf veteran.  See 38 U.S.C.A. § 1117(e) (West 
2002); 38 C.F.R. § 3.317(d) (2002).  Generally, VA shall pay 
compensation in accordance with chapter 11 of title 38, U.S. 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as, but not limited to, fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders, provided that such 
disability: (i) became manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117(a) (West 2002); 38 C.F.R. § 3.317(a)(1), (b) (2002); 
66 Fed. Reg. 56,614, 15 (Nov. 9, 2001).  See Veterans 
Education and Benefits Expansion Act of 2001, Pub.L. 107-103, 
§ 202 (Dec. 21, 2001) (codified as amended at 38 U.S.C.A. 
§§ 1117, 1118) (West 2002) (effective March 1, 2002, adding 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as medically unexplained chronic multisymptom 
illnesses that may be defined as a cluster of signs or 
symptoms).  

Leukopenia is not a disease listed at 38 C.F.R. § 3.309(e), 
nor is there any indication in the evidence discussed above 
that it is a manifestation of an undiagnosed illness.  There 
are no manifestations of chronic disability associated with 
it, nor is there any competent medical evidence that this 
laboratory finding is symptomatic of an underlying chronic 
disease or injury.  Leukopenia is a reduction in the number 
of leukocytes in the blood.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY at 922 (28th ed. 1994).  Neutropenia, referred to 
in the evidence above, is a decrease in the number of 
neutrophilic leukocytes in the blood.  See id., at 1135.  In 
and of themselves, leukopenia and neutropenia are laboratory 
findings and do not necessarily reflect the presence of 
disease or injury, nor are they manifested by any signs or 
symptoms of disability.  

The RO's decision in this case was also predicated on the 
definition of leukopenia as a laboratory finding of low white 
blood cell count.  The RO's decision and this conclusion was 
communicated to the appellant in the January 2002 statement 
of the case.  In his March 2002 substantive appeal, the 
appellant acknowledged his understanding that leukopenia 
alone was not a disease or injury.  As service connection may 
only be established for disabilities resulting from disease 
or injury incurred in or aggravated by service, see 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002), and 
the veteran's laboratory finding is not itself a disease or 
injury and has not been attributed to disease or injury, the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to service connection for a disability manifested 
by leukopenia is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

